El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
En su contestación a cada una de las demandas radica-das por dos de sus empleados, reclamando remuneración por un número de horas de trabajo en exceso de las ocho horas regulares y por horas de trabajo durante un número de do-mingos, el Servicio de Acueductos y Alcantarillados de *2Puerto Rico, al cual nos referiremos en lo sucesivo como “el Servicio”, alegó como defensa especial, la siguiente:
“Que la Ley núm. 49 de 7 de agosto de 1935 estableciendo la jornada de trabajo en Puerto Rico al igual que la Ley núm. 80 de 5 de mayo de 1931, enmendada por la Ley núm. 24 de 15 de abril de 1935, y que estipula entre otras cosas el pago doble de salarios por horas extras de trabajo en exceso de las regulares, y la ley esta-bleciendo el domingo como día de descanso, no son aplicables al Servicio de Acueductos y Alcantarillados de Puerto Rico por los siguientes fundamentos: (a) Porque el- Servicio de Acueductos y Alcantarillados de Puerto Rico no ha sido ni es un establecimiento .comercial, una industria o negocio lucrativo.
(b) Porque los empleados del Servicio se rigen por leyes espe-ciales y reglamentos con fuerza de ley y no por las leyes antes .mencionadas.”-
Fistos ambos casos, ante la Corte de Distrito de G-uayama,-ésta dictó sentencia declarando con lugar la defensa especial desestimando las dos demandas y ordenando el archivo de ambos casos. Apelaron los demandantes para ante este Tribunal, quedando ambos recursos sometidos en diciembre 2 de 1947.
La cuestión que tenemos que considerar y resolver es si la corporación “Servicio de Acueductos y Alcantarillados de Puerto Rico” está exenta por la ley de su creación — Ley -núm. 40 de 1 de mayo de 1945 (pág. 139) — o por ley otra al-guna, de observar y cumplir con las disposiciones de las. leyes que regulan las horas de trabajo, que han sido decretadas para la protección de la vida, salud y seguridad de los obreros y que tienden a proteger a éstos contra la explotación por parte de los patronos. La corte inferior basó su decisión en la conclusión de que, a su juicio, el Servicio “no es un esta-blecimiento comercial, industrial o agrícola ni tampoco una empresa o negocio lucrativo”, no estando por tanto obligado a cumplir lo preceptuado en dichas leyes.
La Ley Orgánica de Puerto Rico, aprobada por el Con-greso en marzo 2 de 1917, dispone en el penúltimo párrafo de su artículo 2 lo siguiente:
*3"Ocho horas constituirán un día de trabajo en todos los casos en que se empleen en obras públicas trabajadores y mecánicos por el Gobierno de la Isla o en nombre del mismo, excepto en casos de emergencia. ’ ’
101 párrafo transcrito es una clara expresión de la in-tención del Congreso de prohibir al Gobierno de Puerto Bico el obligar a los obreros empleados en obras públicas a tra-bajar más de ocho horas en un día de trabajo.
En agosto 7 de 1935, la legislatura insular aprobó la Ley núm. 49, titulada “Ley para regular las horas de trabajo de las personas empleadas en los establecimientos comerciales, industriales y en otros negocios lucrativos, y para otros fines.” (Compilación de 1941, pág. 356.) La sección 1 de dicha Ley, dispone:
"Sección 1.' — A ninguna persona se le empleará o se le permitirá que trabaje en ningún establecimiento comercial, industrial, agrícola o en cualquier otro negocio lucrativo, más de ocho (8) horas durante cualquier día natural, excepto cuando ocurriere cualquier evento extraordinario, o cualquiera emergencia causada por fuego, hambre o inundación, por peligro a la vida, a la propiedad, a la seguridad o salud pública, o en cualquiera otra circunstancia especial, etc.” (Bastardillas nuestras.)
La sección 4 de la misma ley, en lo quo es pertinente, dis-pone lo siguiente:
"4. En esta Ley, a menos que del contexto de ella se deduzca otra cosa, se aceptarán las siguientes definiciones de palabras y fra-ses de la misma:
‘Ocupación lucrativa’ incluye toda obra o todo trabajo en factorías, molinos, centrales, talleres de maquinaria o establecimiento o sitio de cualquier clase donde haya una fábrica o empresa mecánica, . . .; y en toda empresa de minería o pesquería o de cualquiera otra índole, industrial, comercial o agrícola.”
La Ley núm. 289 de 9 de abril de 1946 dispone:
“Sección 1. — Todo empleado de cualquier establecimiento comer-cial o industrial, empresa o negocio lucrativo que no estuviere sujeto a las disposiciones sobre cierre al público del Artículo 553 del Código *4Penal de Puerto Rico, según ha sido subsiguientemente enmendado, tendrá derecho a un día de descanso por cada seis (6) días de trabajo.” (Bastardillas nuestras.)
Dicha Ley dispone, además, que si al empleado se le per-mite trabajar durante el día de descanso, el patrono deberá pagarle doble salario por las horas qué trabaje durante ese día; y que a los efectos de la Ley “se entenderá por em-pleado a cualquier empleado, obrero, dependiente, trabaja-dor, jornalero o persona que preste servicio para un patrono mediante salario, sueldo o cualquier otra forma de compen-sación. ’ ’
La corte inferior hizo constar, en su opinión, que “des-pués de hacer un mero examen de las secciones pertinentes de la Ley número 40 de 1 de mayo de 1945”, creadora del Servicio, llegó a la conclusión de que “la entidad deman-dada no es un establecimiento comercial, industrial o agrí-cola ni tampoco un negocio lucrativo.” Examinemos más de-tenidamente las disposiciones de dicha Ley.
Por la sección 2 de la “Ley de Alcantarillados y Acue-ductos de Puerto Rico” se crea un cuerpo corporativo y po-lítico con el Gobernador, el Tesorero, el Comisionado de Sa-nidad, el Comisionado del Interior y el Comisionado del Tra-bajo de Puerto Rico,” que constituirá una corporación pú-blica ■ e instrumental!dad gubernamental de El Pueblo de Puerto Rico.”
El servicio fué creado con el propósito de proveer a los habitantes de Puerto Rico, “en la forma más económica po-sible”, de sistemas de alcantarillados y de un abasteci-miento de agua pura para usos .domésticos, industriales y comerciales. (Sección 4.)
La misma sección 4 confiere a la corporación las faculta-des necesarias para demandar y ser demandada, “'excepto que no podrá ser demandada ■ por daños y perjuicios causa-dos por impurezas reales o alegadas, irregularidad o insu-ficiencia de agua servida por ella”; para celebrar contra-tos; y para nombrar agentes y empleados.
*5La sección 5(b), en lo que es pertinente, dice así:
‘‘(5) Los tipos de salarios y otros términos y condiciones de empleo en el Servicio no serán de menor remuneración, ni en general menos favorables a los intereses de los empleados que los salarios, términos y condiciones prevalecientes en empleos análogos en la comunidad en que se desempeñan tales empleos.”
En atención a que los fines para los cuales se crea el Ser-vicio son la conservación de la salud pública, el mejora-miento del bienestar general y el fomento del comercio y la prosperidad, dispone la sección 16 que “el Servicio no será requerido para pagar ningunas contribuciones o im-puestos insulares o municipales sobre ninguna de las pro-piedades adquiridas por ellas,... o sobre sus actividades en la explotación y conservación de cualquiera empresa; o so-bre los ingresos derivados de cualquiera de sus empresas y actividades ...”
No creemos necesario entrar a considerar y resolver si la corporación demandada es o no es una empresa o nego-cio lucrativo, pues entendemos que en uno y en otro caso las leyes reguladoras de los salarios y condiciones de tra-bajo son aplicables al Servicio de Acueductos y Alcantari-llados de Puerto Rico.
El cuidadoso examen que liemos lieclio de la ley crea-dora de la corporación demandada no nos ba revelado ni el más ligero indicio de que la Legislatura, al disponer que los servicios de agua y alcantarillado deben ser suministra-dos “en la forma más económica posible”, tuviera la inten-ción de autorizar al “Servicio” para realizar economías a costa de la explotación de sus trabajadores, obligando a és-tos a trabajar, sin remuneración adicional, mayor número de boras que las fijadas por las leyes vigentes y sin conce-derles el descanso dominical. Por el contrario, las disposi-ciones claras y terminantes de la sección 5(b) de la Ley ñúm. 40 de 1945, supra, son a nuestro juicio un mandato ex-preso del legislador al “Servicio”, al efecto de que deberá pagar a sus empleados salarios que no sean menores que los *6que se pagan en la comunidad a empleados de igual clase; y que los otros términos y condiciones de empleo — número de horas de trabajo, remuneración por horas adicionales y días de descanso — no serán menos favorables a los intereses de los empleados, que los términos y condiciones prevalecien-tes en la comunidad en que se desempeñan tales empleos. Los únicos tipos de salarios y términos y condiciones de em-pleo que pueden prevalecer en cualquiera comunidad insular son aquéllos que se ajusten a los requisitos de las leyes vigentes.
No hemos podido encontrar en la ley creadora del Ser-vicio de Acueductos y Alcantarillados de Puerto Rico dis-posición alguna que revele el propósito legislativo de' esta-blecer o autorizar un discrimen en contra de los emplea-dos — obreros, dependientes, trabajadores o jornaleros — que prestan servicios a la corporación demandada mediante sa-lario, sueldo o cualquiera otra forma de compensación.

Las sentencias recurridas son erróneas, por ser contra-rias a las lepes vigentes. Deben ser, por tanto, revocadas y los dos casos devueltos a la corle inferior para ulteriores procedimientos no inconsistentes con esta opinión.